Case 9:18-cv-80176-BB Document 349 Entered on FLSD Docket 12/23/2019 Page 1 of 3



                              UNITED STATES DISTRICT COURT
                              SOUTHERN DISTRICT OF FLORIDA

   IRA KLEIMAN, as the personal                              CASE NO.: 9:18-cv-80176-BB
   representative of the Estate of David
   Kleiman, and W&K Info Defense Research,
   LLC

           Plaintiffs,

   v.

   CRAIG WRIGHT

           Defendant.

               UNOPPOSED MOTION FOR LEAVE TO EXCEED PAGE LIMITS

          Plaintiffs respectfully request leave to exceed the page limits by one and a quarter pages

  for their reply in support of their motion for attorneys’ fees (ECF No. [347]), or in the alternative,

  for leave to file a 10-page reply in compliance with the rules within 12 hours of the Court’s order.

  In support of this request, Plaintiffs state as follows:

          1.      Due to an issue with formatting, and a last-minute edit to Plaintiffs reply, it

  inadvertently exceeded the 10-page limit set for replies by one page and three lines. Counsel did

  not realize this until after it was filed.

          2.      Consequently, Plaintiffs seek leave to exceed the page limits by that amount, or in

  the alternative, leave to file a motion with the formatting corrected and the last-minute edit altered

  to bring the motion within 10-pages. Plaintiffs request 12 hours from the Court’s order to file the

  corrected motion.

          3.      In accordance with S.D. Fla. L.R. 7.1(a)(3), Velvel Freedman conferred with

  counsel for Defendant, Andres Rivero, Esq. who does not oppose the relief requested herein.

  Further, Defendant will not be prejudiced by the relief requested.
Case 9:18-cv-80176-BB Document 349 Entered on FLSD Docket 12/23/2019 Page 2 of 3




         For the foregoing reasons, Plaintiffs respectfully request this Court grant leave to file a

  reply that exceeds the page limits by 1 and a quarter pages or for 12 hours to file a corrected

  motion.


   Dated: December 23, 2019                           Respectfully submitted,

                                                      s/ Velvel (Devin) Freedman
                                                      Velvel (Devin) Freedman, Esq.
                                                      ROCHE FREEDMAN LLP
                                                      200 S. Biscayne Blvd.
                                                      Suite 5500
                                                      Miami, Florida 33131
                                                      vel@rochefreedman.com

                                                      Kyle W. Roche, Esq.
                                                      Admitted Pro Hac Vice
                                                      ROCHE FREEDMAN LLP
                                                      185 Wythe Avenue F2
                                                      Brooklyn, New York 11249
                                                      kyle@rochefreedman.com

                                                      Andrew S. Brenner, Esq.
                                                      BOIES SCHILLER FLEXNER LLP
                                                      100 SE 2nd Street, Suite 2800
                                                      Miami, Florida 33131
                                                      abrenner@bsfllp.com

                                                      Counsel to Plaintiffs Ira Kleiman as Personal
                                                      Representative of the Estate of David Kleiman
                                                      and W&K Info Defense Research, LLC.




                                                  2
Case 9:18-cv-80176-BB Document 349 Entered on FLSD Docket 12/23/2019 Page 3 of 3



                                  CERTIFICATE OF SERVICE

          I HEREBY CERTIFY that on December 23, 2019, I electronically filed the foregoing
  document with the Clerk of the Court using CM/ECF. I also certify that the foregoing document
  is being served this day on all counsel of record via transmission of Notices of Electronic Filing
  generated by CM/ECF.

                                                      /s/ Velvel (Devin) Freedman
                                                      Velvel (Devin) Freedman




                                                  3
